DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 3/19/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,2,9,12,14,16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Odate [20190202383].

With respect to claim 1, figure 1 of Odate discloses wiring system for a vehicle comprising:

a load path [15,16] with at least one electrical line, the load path connects the voltage source to the electrical load; and
a first switching element [33], which is arranged in the load path, for separating the electrical load from the voltage source;
wherein a working range of the external condition is defined [ROM of 35], which is smaller than the maximum operating range;
a control unit [35,19] is arranged, which is designed in such a way that a switching on of the electrical load is prevented if the external condition lies outside the working range.
	With respect to claim 2, figure 1 of Odate discloses wiring system according to claim 1, wherein the external condition is an external temperature and the working range is a predetermined temperature range with an upper temperature limit followed by a further working range up to a maximum temperature.
	With respect to claim 9, figure 1 of Odate discloses wiring system according to claim 1, wherein the electrical load is an electrical heating element [11] which is used to heat: a passenger compartment: a vehicle seat: a steering wheel; and/or an operating fluid of the vehicle.
	With respect to claim 12, figure 1 of Odate discloses wiring system according to claim 1, wherein the first switching element is arranged for normally switching of the load during operation, and the control unit is arranged to block switching of the first switching element when the external condition is outside the working range.

	With respect to claim 16, figure 1 of Odate discloses wiring system according to claim 1, which has a measuring device for is detecting the external condition.
	With respect to claim 17, figure 1 of Odate discloses wiring system according to claim 16, wherein the measuring device is adapted to measure a present temperature of the electric line to determine the external condition.
	With respect to claim 18, figure 1 of Odate discloses wiring system according to claim 17, wherein the measuring device is arranged to determine the present temperature by at least one of the following methods:
a direct measurement of the temperature of the electrical line, and/or an indirect measurement of the present temperature of the electric line by means of the resistance of the electrical line, a measurement of the present temperature in a component of the wiring system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 3-8,10,11,15,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odate [20190202383].
With respect to claim 3, figure 1 of Odate discloses all limitations of the claim except the wiring system according to claim 2, in which the upper temperature limit is dynamically adjusted if necessary.
	However, it would have been obvious to one skilled in the art at the time the invention was made to make the temperature limit dynamically adjustable, since it has been held that the provision of adjustability where needed involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	With respect to claim 4, figure 1 of Odate discloses all limitations of the claim except wiring system according to claim 2, in which the difference between the upper temperature limit and the maximum temperature is at least 30°C, preferably at least 50°C.  
	However, It would have been obvious to one skilled in the art at the time the invention was made to set the maximum temperature as needed since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA1980).
	With respect to claim 5, figure 1 of Odate discloses all limitations of the claim except wiring system according to claim 1, in which the maximum temperature is at least 80°C and in particular at least 100°C or at least 120°C.
	See claim 4.
designed only for supplying the load within the working range.
	However, it would have been an obvious matter of design choice to choose a line size to suit the need since applicant has not disclosed that the line size solves any problem or is for any particular purpose.
With respect to claim 7, figure 1 of Odate discloses all limitations of the claim except wiring system according to claim 6, in which the line cross-section is smaller by at least a factor of 2 and preferably by at least a factor of 10 than a conventional line cross-section which would result from a design for the maximum temperature.
	See Design choice, claim 6.
	With respect to claim 8, figure 1 of Odate discloses all limitations of the claim except
wiring system according to claim 1, wherein the electrical line is designed for a current carrying capacity of at least 30A, preferably of at least 60A and more preferably of at least 100A.
	See design choice, claim 6
With respect to claim 10, figure 1 of Odate discloses all limitations of the claim except wiring system according to claim 1, wherein the electrical load is a PTC heating element.
With respect to claim 11, figure 1 of Odate discloses all limitations of the claim except wiring system according to claim 1, wherein the electrical line has several, supply cores, and an electronic switching element for switching the electrical load is arranged in each supply core. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to having multiple cores and switches since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. 

wiring system according to claim 1, wherein the first switching element has an integrated fuse for protecting the electrical line against overcurrent or is arranged in the load path before such a fuse.
	 With respect to claim 19, figure 1 of Odate discloses the method for designing an electrical line of an wiring system for a vehicle, the wiring system comprising:
a voltage source and an electrical load, wherein the need for the electrical load depends on an external condition; 
 a load path with an electrical line, which connects the voltage source to the electrical load; and a first switching element, which is arranged in the load path, for separating the electrical load from the voltage source;
wherein a working range of the external condition is defined, the wiring system being designed for a total operating range of the external condition which is larger than the working range;
Odate does not disclose a line cross section of the line is determined as a function of the working range, so that the electrical line is designed with regard to the line cross section only for operation within the working range and not within the total operating range. [see claim 6]
	With respect to claim 20, figure 1 of Odate discloses all limitations of the claim except
procedure according to claim 19, in which the external condition is an external temperature and the working range is a predetermined temperature range with an upper temperature limit which is followed by a further working range and wherein the line cross-section is undersized for the further working range.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN JAGER/
Primary Examiner, Art Unit 2842
2/18/22